Citation Nr: 1026568	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-28 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to July 1956.  
 
This appeal arises from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The August 2005 rating decision denied accrued benefits on the 
basis that the Veteran had failed to file a timely appeal to the 
May 2004 rating decision which denied service connection for 
right ear hearing loss and assigned a noncompensable rating for 
left ear hearing loss.  In the September 2006 supplemental 
statement of the case the RO found the Veteran had filed a timely 
appeal and that the issues were pending as of the date of his 
death.  The RO then granted service connection for right ear 
hearing loss and assigned an initial noncompensable rating for 
bilateral hearing loss, and denied entitlement to accrued 
benefits for the appellant.  


FINDINGS OF FACT

In April 2004, the Veteran's bilateral hearing loss produced 
level I hearing in the right ear and level V hearing in the left 
ear.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2009).  

2.  The criteria for payment of accrued benefits have not been 
met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or development 
of the facts, is dispositive of the matter. Livesay v. Principi, 
15 Vet. App. 165 (2001). The outcome of a claim for accrued-
benefits depends exclusively on documents which are already 
contained in the Veteran's VA claims folder at the date of the 
Veteran's death. No amount of additional evidentiary development 
would change the outcome of this case; therefore no VCAA notice 
is necessary. See also Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Accrued Benefits

Applicable criteria provides in pertinent part, that where death 
occurred on or after December 1, 1962, periodic monetary benefits 
(other than insurance and service members' indemnity) authorized 
under laws administered by VA, to which a payee was entitled at 
his death under existing ratings or decision, or those based on 
evidence in the file at date of death, and due and unpaid will, 
upon the death of such person, be paid to his or her spouse.  38 
C.F.R. § 3.1000 (2009). Applications for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. 
§ 5121(c) (West 2002); 38 C.F.R. § 3.1000 (2009).  

The Certificate of Death reveals the Veteran died on May [redacted], 
2005.  The appellant filed her claim for accrued benefits in July 
2005, within the one year period for making application for 
accrued benefits.  38 C.F.R. § 3.1000 (2009).  

Accrued benefits are only those to which an individual was 
entitled at death under existing ratings and decisions, or those 
based on evidence in the file at date of death and due and 
unpaid.  The "individual," at least in this case, is the Veteran 
himself.  Jones v. West, 136 F.3d 1296, 1299 (Fed, Cir. 1998), 
cert. denied, 525 U.S. 834 (1998).  The appellant is only 
eligible for accrued benefits to which the Veteran was entitled 
at the date of his death.  The appellant's claim for accrued 
benefits is "derivative of" the claims of the Veteran and, by 
statute, the appellant takes the Veteran's claims as they stood 
on the date of his death. Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).

The Board has reviewed the claims folder and found the Veteran 
had two pending claims at the time of his death.  In December 
2003, the Veteran filed claims for service connection for 
bilateral hearing loss.  In a May 2004 rating decision the RO 
granted service connection for left ear hearing loss and assigned 
a noncompensable rating and denied the claim for service 
connection for right ear hearing loss.  .  In June 2004, the 
Veteran submitted a notice of disagreement with the denial of 
service connection for right ear hearing loss and a compensable 
rating for left ear hearing loss.  The RO issued a statement of 
the case to the Veteran in February 2005.  The Veteran submitted 
his substantive appeal in March 2005.  The claims for service 
connection for right ear hearing loss and a compensable rating 
for left ear hearing loss were pending on the date of the 
Veteran's death.  

In the September 2006 supplemental statement of the case the RO 
found the Veteran had filed a timely appeal and that the issues 
were pending as of the date of his death.  The RO then granted 
service connection for right ear hearing loss and assigned an 
initial noncompensable rating for bilateral hearing loss, and 
denied entitlement to accrued benefits for the appellant.  

In this instance the pivotal question is whether the criteria for 
an initial compensable rating for bilateral hearing loss were met 
and that as a result VA benefits were payable to the Veteran.  

Disability evaluations are primarily determined by comparing 
objective clinical findings with the criteria set forth in the 
rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted without 
use of hearing aids.  38 C.F.R. § 4.85 (a) (2009).  

Puretone threshold averages as used in Tables VI and VIa, are the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designations for hearing impairment 
from Table VI or VIa.  38 C.F.R. § 4.85(d) (2009).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing threshold 
level as measured by puretone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second: to evaluate the 
degree of disability for bilateral service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85 (2009).  

In reviewing the claims folder the Board found only one 
audiological evaluation which is adequate for rating purposes.  
The regulations require that an evaluation of hearing impairment 
include a controlled speech discrimination test, specifically a 
Maryland CNC, and puretone audiometry testing which to be 
complete must include puretone thresholds at the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The only 
audiometric evaluation which includes all the required data is 
the April 2004 VA audiological evaluation.  

On the VA audiological evaluation in April 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
xx
25
30
30
35
LEFT
xx
80
55
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear on the 
Maryland CNC.  

The Veteran's service-connected bilateral hearing loss was 
manifested by auditory acuity levels of I in the right ear and II 
in the left ear.  38 C.F.R. § 3.85, Table VI (2009).  When those 
results are charted on 38 C.F.R. § 4.85, Table VII they result in 
a noncompensable rating.  

The Board also considered whether the Veteran's patterns of 
hearing loss met the criteria set out at 38 C.F.R. § 4.86 for 
exceptional patterns.  Section (a) is not applicable to the right 
ear hearing loss as each of the four specified frequencies in the 
right ear is not 55 decibels or more.  Section (a) is however, 
applicable to the left ear hearing loss, as each of the four 
specified frequencies in the left ear is 55 decibels or more.  
Thus, the Roman numeral designation for hearing impairment is 
taken from Table VIa, which results in a higher Roman Numeral 
designation of the left ear of V.  When Roman Numeral V of the 
poorer left ear and Roman Numeral I of the better right ear are 
plotted on Table VII, they still result in a noncompensable 
rating for the Veteran's bilateral hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII (2009).  

Section (b) of 38 C.F.R. § 4.86 is not applicable to the claim as 
the puretone threshold in each ear are not 30 decibels are less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  

While the Court has previously noted that the assignment of 
disability ratings for hearing impairment is to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are rendered 
(Lendenmann v. Principi, 3 Vet. App. 345 (1992)), the Court 
recently held in Martinak v. Nicholson, 21 Vet. App. 447 (2007) 
that audiologists must describe the effects on occupational 
functioning and daily activities so that it can be determined if 
an extra-schedular evaluation may be assigned.  The Court pointed 
out that, unlike the rating schedule for hearing loss, the extra-
schedular provisions do not rely exclusively on objective test 
results to determine if referral is warranted. 

In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321 (2009).  In this 
instance, the Veteran did not present any evidence of 
interference with employment and denied having any surgical 
procedures or other treatment which might cause interference with 
his employment.  His only comment to the VA audiologist as to the 
affects of his hearing loss was that it caused him to have 
significant difficulties with speech discrimination.  There is 
therefore no basis for referring this claim for consideration of 
an extraschedular evaluation.  

As no VA benefits were payable on the date of the Veteran's 
death, the claim for accrued benefits must be denied.  


ORDER

An initial compensable rating for bilateral hearing loss, for 
accrued benefits purposes is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


